  8:21-cr-00078-RFR-MDN Doc # 96 Filed: 07/20/21 Page 1 of 1 - Page ID # 183




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:21CR78

       vs.
                                                                           ORDER
CARNEY TURNER,

                       Defendant.


       This matter is before the court on Defendant's Final Motion to Extend Time with which
to File Pretrial Motions [95]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 14-day extension. Pretrial Motions shall be filed by
August 9, 2021.
       IT IS ORDERED:
       1.      Defendant's Final Motion to Extend Time with which to File Pretrial Motions [95]
is granted. Pretrial motions shall be filed on or before August 9, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between July 19, 2021 and August 9, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 20th day of July, 2021.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
